 In the Matter of FARRALPACA COMPANY, INC.andFEDERAL LOCALUNIONNo.21644 OF THE AMERICAN FEDERATION OF LABORCase No. R-969-AMENDMENT TO DIRECTION OF ELECTIONDecember 1,0, 1938On November 25, 1938, the National Labor Relations Board issueda Decision and Direction of Election' in the above-entitled proceed-ing, election to be held within fifteen (15) days from the date of theDirection, under the direction and supervision of the Regional Di-rector for the First Region (Boston, Massachusetts).The Board, having been advised by the Regional Director for theFirst Region that a longer period within which to hold the electionisdesirable, hereby amends its Direction of Election by strikingtherefrom the words "within fifteen (15) days from the date of thisDirection" and substituting therefor the words "within forty-five(45) days from the date of this Direction."MR. DONALD WAKEFIELDSMITH took no partintheconsiderationof the above Amendment to Direction of Election.10 N. L. R. B., No. 35.[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONDecember 30,1938On November 25, 1938, the National LaborRelations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.The Direction of Election providedthat an election be held within fifteen (15) days from the date of theDirection, under the direction and supervision of theRegionalDirector for the First Region (Boston, Massachusetts).On Decem-ber 12, 1938, at the request of the Regional Director, the Board issuedan Amendment to Direction of Election, providing that the election19 N. L. R.B. 1208477 478NATIONAL LABOR RELATIONS BOARDbe held within forty-five (45) days from the date of the Direction.At the request of all the parties to this proceeding we shall furtherpostpone the election for the present.The Board hereby amends the Direction of Election,as amended,by striking therefrom the words "within forty-five (45) days fromthe date of this Direction" and substituting therefor the words "atsuch time as the Board may in the future direct."10 N. L.R. B., No. 35a.